        Case 1:17-cv-11249-RWZ Document 101 Filed 11/21/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                         Case No. 1:17-CV-11249 (RWZ)
 Melissa Velazquez and Frances Fuentes-Noriega,
 individually and as representatives of a class of
 similarly situated persons, and on behalf of the
 Massachusetts Financial Services Company
 Defined Contribution Plan and the Massachusetts
 Financial Services Company MFSavings Retirement
 Plan,                                                       PLAINTIFFS’ MOTION FOR
                                                            FINAL APPROVAL OF CLASS
                              Plaintiffs,                      ACTION SETTLEMENT
 v.

 Massachusetts Financial Services Company d/b/a
 MFS Investment Management, the Massachusetts
 Financial Services Company Retirement
 Committee, and the Massachusetts Financial
 Services Company Retirement Investment
 Committee,

                              Defendants.

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that on December 5, 2019 at 2:00 p.m., before the Honorable

Rya W. Zobel, United States District Judge, in Courtroom 12, One Courthouse Way, Boston,

Massachusetts 02210, Plaintiffs Melissa Velazquez and Frances Fuentes-Noriega (“Plaintiffs”)

will and hereby do move this Court for an Order granting final approval of the Parties’ proposed

Class Action Settlement Agreement. A proposed Final Approval Order is being submitted in

connection with this motion and is also included as an exhibit to the Settlement Agreement.

       This motion is made pursuant to Federal Rule of Civil Procedure 23(e), this Court’s

Preliminary Approval Order dated June 25, 2019 (ECF No. 96), and Article 4 of the Parties’ Class

Action Settlement Agreement (ECF No. 91-1), and is based on the accompanying Memorandum

of Law and authorities cited herein, the declarations of Kai Richter and Caroline P. Barazesh and


                                               1
           Case 1:17-cv-11249-RWZ Document 101 Filed 11/21/19 Page 2 of 4



exhibits attached thereto, the Settlement Agreement, and all files, records, and proceedings in this

matter.

          Counsel for Plaintiffs have conferred with counsel for Defendants regarding this motion

and have been advised that Defendants do not oppose the motion.

                                              Respectfully Submitted,

Dated: November 21, 2019                      NICHOLS KASTER, PLLP

                                              s/Kai Richter
                                              Kai Richter*
                                              Paul J. Lukas*
                                              Brock J. Specht*
                                              Carl F. Engstrom*
                                              Mark E. Thomson*
                                              Benjamin J. Bauer*
                                              4600 IDS Center
                                              80 S 8th Street
                                              Minneapolis, MN 55402
                                              Telephone: (612) 256-3200
                                              Facsimile: (612) 338-4878
                                              krichter@nka.com
                                              lukas@nka.com
                                              bspecht@nka.com
                                              cengstrom@nka.com
                                              mthomson@nka.com

                                              BLOCK & LEVITON LLP
                                              Jason M. Leviton (BBO #678331)
                                              Jacob A. Walker (BBO #688074)
                                              260 Franklin Street, Suite 1860
                                              Boston, MA 02110
                                              Telephone: (617) 398-5600
                                              Facsimile: (617) 507-6020
                                              jason@blockesq.com
                                              jake@blockesq.com

                                              MKLLC LAW
                                              Major Khan*
                                              1120 Avenue of the Americas
                                              4th Floor
                                              New York, NY 10036



                                                 2
Case 1:17-cv-11249-RWZ Document 101 Filed 11/21/19 Page 3 of 4



                            *Admitted pro hac vice

                            ATTORNEYS FOR PLAINTIFFS




                              3
        Case 1:17-cv-11249-RWZ Document 101 Filed 11/21/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 21, 2019, a true and correct copy of the foregoing was

served by CM/ECF to the parties registered to the Court’s CM/ECF system.


Dated: November 21, 2019                   s/Kai Richter
                                           Kai Richter




                                              4
